DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements filed 13 January 2020 and 21 January 2021 are made of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Leiba et al. US 2012/0050125 in view of Arnold US 8,941,013.
As to claim 1, Leiba teaches a radio communication device (figure 31, a millimeter wave communication system) comprising:
a first substrate whose base material is a dielectric material and on which a radio communication circuit is provided, the radio communication circuit being a circuit for making a conversion between (i) a high frequency signal in a millimeter wave band and (ii) a baseband signal having a frequency lower than that of the high frequency signal (figure 31, paragraph 
a second substrate on which a baseband circuit for processing the baseband signal is provided (figure 31, a second PCB 1502 to process base bband signals generated by radio receiver 1513),
at least a halfway part of the first substrate being flexible (figure 31, paragraph 0230, flexible cable 1510, when considered as part of the firs PCB),
 the first substrate including:
a terminal which is provided in a vicinity of an edge of the first substrate and to which the baseband signal is supplied from the second substrate (figure 31, paragraph 0230, the end of flexible cable 1510 that couples to the second PCB 1502) and
a transmission line through which the baseband signal is transmitted from the terminal to the radio communication circuit (figure 31, paragraph 0230, flexible cable 1510 is used to connect the baseband signal between PCB 1501 to PCB 1502),
Leiba teaches flexible cable 1510 to couple the first PCB 1501 to the second PCB 1502 but is silent the second substrate includes a card-edge connector which is electrically connected to the baseband circuit and which supplies the baseband signal to the terminal.
	Arnold teaches a plug assembly 820 comprises a flex, rigid flex or any other suitable material to electrically couple a first receptacle 802 with a plurality of contacts of a first PCB to a second receptacle 803 with the same number of contacts of a second PCB, figure 8, column 6, lines 30-66. 
	Since Arnold also teaches a flexible interconnect system to connect two PCBs, it would have been obvious to one or ordinary skill in the art before the effective filing date of the instant 

As to claim 2 with respect to claim 1, Leiba teaches the radio communication device further comprising an antenna which includes a waveguide and a reflector (figure 31, paragraph 0230, antenna includes a reflector 1506 and a feed 1503 and 1504), the first substrate further including a probe through which the high frequency signal is fed to the antenna, one of end parts of the waveguide being electromagnetically coupled to a leading end of the probe, the other of the end parts of the waveguide being electromagnetically coupled to the reflector (figure 31, paragraph 0230, the feed comprises waveguide 1503 connected on one end to the first PCB 1501, the antenna sub reflector positioned at the other end where the probe 1512 on PCB 1501 is located in a position allowing reception of millimeter waves exiting the first end of waveguide 1503).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Leiba et al. US 2012/0050125.

said substrate including (i) a terminal which is provided in a vicinity of an edge of the substrate and to which the baseband signal is externally supplied and (ii) a transmission line through which the baseband signal is transmitted from the terminal to the radio communication circuit (figure 31, paragraph 0230, a first PCB 1501 coupled to flexible cable 1510, the flexible cable comprising a terminal or connector on the end to connect with a second PCB).

As to claim 6 with respect to claim 5, Leiba teaches the substrate further comprising an antenna which is provided on a surface of the substrate: and a feed line through which the high frequency signal is transmitted between the radio communication circuit and the antenna (figure 31, paragraph 0230, the feed comprises waveguide 1503 connected on one end to the first PCB 1501, the antenna sub reflector positioned at the other end where the probe 1512 on PCB 1501 is located in a position allowing reception of millimeter waves exiting the first end of waveguide 1503).

As to claim 7 with respect to claim 5, Leiba teaches the substrate further comprising a heat sink which is made of metal and which is in thermal contact with the radio communication circuit (figure 31, paragraph 0230, the feed comprises waveguide 1503 connected on one end to .
Allowable Subject Matter
Claims 3, 4, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890.  The examiner can normally be reached on 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/BLANE J JACKSON/Primary Examiner, Art Unit 2644